DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Urmson (US 8,954,252).
Regarding claim 1, 11, 17, 19, 20, Urmson discloses a method comprising, by one or more computing devices (autonomous vehicle control system and method and pedestrian notification system and method; Urmson at abstract):
Detecting, using one or more sensors of a vehicle, an entity in an environment surrounding the vehicle (sensing an object in the traveling environment of the vehicle via at least one vehicle sensor; Urmson at column 6 lines 60-67).
Determining a position of the entity relative to the vehicle (determining relative location of detected object with respect to vehicle; Urmson at column 10 lines 1-23).
Determining that a message is to be provided to the entity (message to be provided to entity regarding intent of vehicle; Urmson at column 10 lines 63-67, column 12 lines 34-48).
Selecting at least one of a plurality of notification devices of the vehicle based on the position of the entity relative to the vehicle (relevant notification device activated w/r to detected object; Urmson at Fig. 6A-C, column 12 lines 33-48).
Providing the message to the entity using the selected notification device (Urmson at Fig. 6A-C).

Regarding claim 2, Urmson discloses associating one or more positions relative to the vehicle with at least one of the plurality of notification devices of the vehicle in a notification device map (Urmson at column 10, lines 1-9), wherein selecting the at least one of the plurality of notification devices of the vehicle comprises identifying a notification device based on the determined position of the entity relative to the vehicle and the notification device map (determined position and projected path determines if object is to be notified; Urmson at column 11 lines 18-60).

Regarding claim 3, Urmson discloses wherein a plurality of identifiers (various messages; Urmson at Fig. 6A-6C) for the plurality of notification devices of the vehicle are stored in association with a position relative to the vehicle; wherein selecting the at least one of the plurality of notification devices of the vehicle comprises identifying the identifier for the selected notification device based on the determined position of the entity relative to the vehicle 

Regarding claim 4, Urmson discloses storing the plurality of identifiers for the plurality of notification devices and the associated positions relative to the vehicle in a notification device map for the vehicle (road graph populated with detected objects used to trigger selected notification device; Urmson at column 8 lines 62) 

Regarding claim 5, Urmson discloses wherein the plurality of identifiers for the plurality of notification devices comprise a network endpoint (relevant notification device activated w/r to detected object; Urmson at Fig. 6A-C, column 12 lines 33-48).

Regarding claim 10, Urmson discloses by the one or more computing devices determining an entity type of the entity (pedestrian in crosswalk, bicyclist, etc.; Urmson at column1 lines 64-67, column 10 lines 48-62) ; and determining the message to be provided to the entity based on the determined entity type of the entity, wherein the message is specific to the entity type of the entity (object type, location and intent used to generate appropriate notification; Urmson at column 10 lines 63-67, column 11 lines 1-17, column 12 lines 33-48).

Regarding claim 12, Urmson discloses by the one or more computing devices: determining one or more characteristics of the entity; determining a movement context for the entity based on one or more of the characteristics; and selecting the at least one of the plurality of notification devices of the vehicle further based on the determined movement context 

Regarding claim 13, Urmson discloses wherein the determined movement context comprises a predicted movement of the entity (object is classified and movement context predicted; Urmson at column 10 lines 64-67, column 11 lines 1-17).

Regarding claim 14, Urmson discloses by the one or more computing devices: determining a movement context of the vehicle based on sensor data from the one or more sensors of the vehicle (e.g. vehicle speed and relative distance to obstacle; Urmson at column 11 lines 62-67) identifying a set of messages based on the determined movement context of the vehicle; selecting a message of the set of messages as the message to be shown to the entity (selecting the appropriate notification given the situation between the object and the vehicle; column 12 lines 33-48).

Regarding claim 18, Urmson discloses determining, the message to be provided to the entity based on at least the position of the entity relative to the vehicle (position in roadgraph with respect to the vehicle; Urmson at column 8 lines 38-62, column 10 lines 23-33)..

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3a.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Urmson, as applied above, and further in view of Kentley (US 9,517,767).
	Regarding claim 6, Urmson discloses associating one or more notification devices of the plurality of notification devices of the vehicle with the position of the entity relative to the vehicle, and wherein selecting the at least one of the plurality of notification devices of the vehicle comprises comparing the one or more notification devices of the plurality of notification devices of the vehicle with the position measured from the direction of travel associated with the entity (heading of vehicle compared with the relative location of the relevant entity, and selecting the notification device in the direction of the entity; Urmson at column 10 lines 1-23, Fig. 6A-C, column 12 lines 33-48).  While Urmson discloses determining relative location of the entity and predicting entity movement intent with respect to the vehicle, it is not ascertained from the disclosure of Urmson if the relative location of the entity with respect to the vehicle and movement intent implicitly anticipates utilizing the relative angle of the entity relative to the vehicle, the angle ascertained from the direction of travel of the vehicle.
	Kentley, in a similar invention in the same filed of endeavor, teaches ascertaining the relative angle between the entity and the vehicle measured from a direction of travel of the vehicle (angle between vehicle’s trajectory and relative object location determines direction of notification; Kentley at column 13 lines 50-62, column 15 lines 1-35, column 28 lines 1-9).  Kentley also teaches illuminating an appropriate lighting array (i.e. “one or more notification devices”) as a function of the determined angle measured from the direction of travel associated with the entity and vehicle (entity/vehicle trajectory and location evaluated, and relevant 
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Urmson with the geometry determination of Kentley.  Doing so would provide a more precise method of notifying an entity of a potentially dangerous situation over time.

	Regarding claim 7, the entity teaches by the one or more computing devices: detecting a change in the position of the entity relative to the vehicle; selecting another notification device of the plurality of notification devices of the vehicle based on the change in the position of the entity relative to the vehicle; and providing the message to the entity using the other notification device (tracking the trajectory and position of the entity relative to the vehicle over time, and altering the output of the notification array as necessary; Kentley at column 29 lines 1-32).

Regarding claim 8, the combination teaches wherein detecting a change in the position of the entity relative to the vehicle comprises subsequent to providing the message to the entity using the selected notification device, determining a second position of the entity relative to the vehicle; and comparing the position of the entity relative to the vehicle to the second position to determine that the second position is a new position of the entity (tracking the entity over time to determine if entity is static or dynamic, and altering the output of the notification array as necessary; Kentley at column 14 lines 50-67).



3b.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Urmson, as applied above, and further in view of Rai (US 2016/0167608).
Regarding claim 15, Urmson is silent as to wherein the message comprises an indication that the vehicle has been matched to the entity in response to a ride request received by a ride matching system.
Rai teaches wherein the message comprises an indication that the vehicle has been matched to the entity in response to a ride request received by a ride matching system (in response to proximate permissible entity, ride sharing vehicle will display message to verified ride match; Rai at 0178, Fig. 12).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Urmson with that of Rai.  Doing so would prevent a false positive collision avoidance situation by providing an exception to permitted entities that are supposed to be approaching the vehicle.


Regarding claim 16, Urmson is silent as to by the one or more computing devices: receiving the message through communication with a remote server.
Beggs teaches a person receiving a notification alert of a potential dangerous situation between themselves and vehicle via server on their electronic device (Beggs at 0089, 0112).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Urmson with the notification capability of Beggs.  Doing so would provide an additional way to grab the attention of the pedestrian in the event the pedestrian was focused on their mobile device and a potentially dangerous situation was approaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	08 March 2021